Citation Nr: 9929634	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-06 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a neck and upper back 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
October 1986 and from June 1989 to June 1993.  Her claim 
comes before the Board of Veterans' Appeals (hereinafter 
"the Board") on appeal from an April 1997 rating decision 
of the Department of Veterans' Affairs (hereinafter "VA") 
Regional Office in Cleveland, Ohio (hereinafter "RO").


FINDING OF FACT

The record contains no competent medical evidence linking the 
veteran's current neck or upper back disorder to her period 
of active service or to her reports of continuous post-
service neck and upper back pain.   


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a neck and upper back disorder. 
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that while on active duty she sustained 
an injury to her neck and upper back during a motor vehicle 
accident, and that she currently suffers residuals of that 
injury. Service connection may be granted for disability due 
to an injury or disease incurred or aggravated in service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999). The threshold question before the Board, however, is 
whether the veteran has presented a well-grounded claim for 
service connection. The veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well grounded. 38 
U.S.C.A. § 5107(a) (West 1991). A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990). In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to her claim, and the claim must fail. 
Epps v. Gober, 126 F.3d 1464, 1467-1469 (Fed. Cir. 1997).

A well-grounded service-connection claim generally requires: 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the asserted in-service 
injury or disease and the current disability.  Id. 
Alternatively, the second and third elements can be satisfied 
under 38 C.F.R. 
§ 3.303(b) (1999) by submitting: (a) evidence that a 
condition was 'noted' during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Arms v. 
West, 12 Vet.App. 188, 193 (1999); see also Savage v. Gober, 
10 Vet.App. 488, 495-97 (1997).

Service medical records show the veteran was treated on two 
occasions in January 1992 for mid-scapular pain, which she 
reported began after she was involved in a motor vehicle 
accident. The assessments recorded were mid-scapular muscle 
strain and cervical neck muscle strain. X-rays taken at that 
time revealed normal cervical and dorsal spines. In the 
medical history portion of her April 1993 physical 
examination for separation, the veteran did not report any 
problems with her neck or upper back.

The veteran testified at a June 1998 hearing before the RO, 
at which time she stated:  she has had problems with her neck 
and upper back continuously since the accident; she did not 
mention her neck and upper back pain during her April 1993 
separation examination out of fear that her discharge would 
be delayed; the examiner misunderstood her responses during 
the March 1997 VA examination; and, she did not seek 
treatment for her neck and upper back pain because she was 
unaware of the medical resources available to her after 
leaving service.  

Post-service medical evidence is unclear regarding whether 
the veteran currently has a neck or upper back disorder.  
During a March 1997 VA examination, a VA examiner diagnosed a 
resolved cervical dorsal strain, but x-rays taken during the 
examination revealed minimal degenerative arthritic changes 
of the C5 and C6 bodies.  Moreover, during a May 1998 visit 
to Family Practice Center, the veteran reported a history of 
mild neck arthritis (characterized as a cervical thoracic 
strain), but the examining medical professional did not 
diagnose any neck or upper back disability. 

Regardless, even assuming the arthritic changes noted in 
March 1997 constitute a current neck or upper back disorder, 
the examiner did not link these changes to the veteran's 
period of active service.  What is lacking in this case is 
competent evidence of a nexus between the veteran's current 
neck or upper back disorder and either her in-service injury 
or the neck and upper back pain she reports experiencing 
since the accident.  Although evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, the exception 
to this principle is where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion. King v. Brown, 
5 Vet.App. 19, 21 (1993). The Board does not doubt the 
sincerity of the veteran's assertion that she currently has a 
neck and upper back disorder which is related to events in 
service. However, her lay opinion is not sufficient to render 
the claim well-grounded, inasmuch as evidence regarding 
medical diagnosis and causation must be provided by someone 
qualified by knowledge, training, experience, skill, or 
education which the veteran is not shown to possess. Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992). In view of the 
foregoing, the Board finds the elements of a plausible claim 
for service connection for a neck and upper back disorder are 
not present.

The VA has no further duty to assist the veteran in 
developing the record to support her claim for service 
connection for a neck and upper back disorder. See Epps, 126 
F.3d at 1469. As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a). See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997). However, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground her claim, and to explain 
why her current attempt fails. Robinette v. Brown, 8 Vet.App. 
69, 77-79 (1995).
 
Finally, the Board notes the brief filed by the veteran's 
representative argues that because the April 1997 ratings 
decision does not discuss whether the claim is well grounded, 
it would be improper for the Board to deny the claim for that 
reason. While it is true that the cover letter does not 
contain the phrase "well grounded," a careful reading of 
the decision itself makes it clear that the veteran's claim 
was denied as being not well grounded.  However, even if the 
RO had denied the claim on its merits, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) has 
held that when an RO does not specifically address whether a 
claim is well grounded, but proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis. Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).  Thus, even if the RO denied the 
claim for a reason other than its being not well grounded, it 
is permissible for the Board to deny it for that reason.


ORDER

Service connection for a neck and upper back disorder is 
denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

